Exhibit 10.1

WARRANT CANCELLATION AGREEMENT

This Warrant Cancellation Agreement (this “Agreement”), dated as of May 26, 2006
(the “Effective Date”), is executed and delivered to VERTICAL HEALTH SOLUTIONS,
INC. a corporation organized under the laws of the State of Florida, (the
“Company”), in connection with each of those certain warrants issued to Laurus
Master Fund, Ltd., a Cayman Islands company (“Laurus”) as set forth on Annex A
hereto (the “Warrants”).

WHEREAS, the Company has informed Laurus that it wishes to cancel the Warrants
(the “Cancellation”); and

WHEREAS, in exchange for the Cancellation, the Company has agreed to issue to
Laurus 200,000 fully paid and nonassessable restricted shares of the common
stock of the Company, with a par value of $0.001 (the “Common Stock”)(the
“Closing Shares”); and

WHEREAS, in connection with the issuance to Laurus of the Closing Shares, the
Company has agreed to grant to Laurus piggy-back registration rights in respect
of such Closing Shares.

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Warrant Cancellation. The Company and Laurus hereby agree that i) the Company
shall deliver the Closing Shares to Laurus within three business days of the
date hereof; and ii) upon receipt by Laurus of the Closing Shares, the Warrants
shall be deemed to be cancelled and Laurus will promptly surrender to the
Company the Warrants, as originally executed by the Company, marked cancelled
(or such other indicia of cancellation reasonably satisfactory to the Company).

2. Company Representations, Warranties and Covenants.

 

  (a)

The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and the Company has timely filed (or has otherwise cured all late
filings to the satisfaction of the Securities and Exchange Commission (the
“SEC”)) all proxy statements, reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act; other than in
respect of i) its annual report on Form 10-KSB for the Company’s fiscal year
ended December 31, 2005; ii) its quarterly report on Form 10-QSB for the
Company’s fiscal quarter ended March 31, 2006, and iii) prior periodic reports
filed by the Company with the SEC which the SEC requires the Company to amend as
a result of the Company’s



--------------------------------------------------------------------------------

restatement of its financial statements as set forth in the Company’s annual
report on Form 10-KSB for the Company’s fiscal year ended December 31, 2005.

 

  (b) The Company will not issue any stop transfer order or other order impeding
the sale and delivery of any of the Closing Shares at such time as such Closing
Shares are registered for public sale or an exemption from registration is
available, except as required by federal or state securities laws.

(c) The Company agrees that upon issuance, the Closing Shares shall bear a
legend which shall be in substantially the following form until such shares are
covered by and sold under an effective registration statement filed with the
SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO VERTICAL HEALTH SOLUTIONS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

3. Piggy Back Registration Rights. The Company hereby agrees that if at any time
after the date hereof there is not an effective registration statement covering
all of the Closing Shares and the Company shall determine to prepare and file
with the Securities and Exchange Commission a registration statement relating to
an offering for its own account or the account of others under the Securities
Act of 1933, as amended, and any successor statute (the “Securities Act”), of
any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send to Laurus written
notice of such determination and, if unless within fifteen (15) days after
receipt of such notice Laurus shall elect otherwise in writing, the Company
shall include in such registration statement all such Closing Shares not
otherwise subject to an effective registration statement, subject to customary
underwriter cutbacks applicable to all holders of registration rights and
subject to obtaining any required consent of any selling stockholder(s) to such
inclusion under such registration statement.



--------------------------------------------------------------------------------

4. Maintenance of Registration Statement; Opinion of Counsel.

(a) From and after the date upon which each registration statement covering any
Closing Shares is declared effective by the SEC, the Company agrees to use its
reasonable commercial efforts to keep each such registration statement covering
such Closing Shares continuously effective under the Securities Act until the
date which is the earlier date of when (i) all Closing Shares covered by such
registration statement have been sold or (ii) all Closing Shares covered by such
registration statement may be sold immediately without registration under the
Securities Act and without volume restrictions pursuant to Rule 144(k), as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and
Laurus.

 

  (b) The Company agrees that within three (3) business days of the
effectiveness date of each registration statement covering any Closing Shares,
the Company shall cause its counsel to issue a blanket opinion in the form
attached hereto as Exhibit A, to the transfer agent stating that the shares are
subject to an effective registration statement and can be reissued free of
restrictive legend upon notice of a sale by Laurus and confirmation by Laurus
that it has complied with the prospectus delivery requirements and applicable
law, provided that the Company has not advised the transfer agent orally or in
writing that the opinion has been withdrawn. Copies of the blanket opinion
required by this Section 4(b) shall be delivered to Laurus within the time frame
set forth above.

5. Indemnification.

(a) In the event of a registration of any Closing Shares under the Securities
Act pursuant to this Agreement, the Company will indemnify and hold harmless
Laurus, and its officers, directors and each other person, if any, who controls
Laurus within the meaning of the Securities Act (collectively the “Laurus
Indemnified Parties”), against any losses, claims, damages or liabilities, joint
or several, to which such Holder, or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any registration statement under which such Closing Shares were registered under
the Securities Act pursuant to this Agreement, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Laurus Indemnified
Parties for any reasonable legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by or on behalf of the Laurus Indemnified Parties in writing
specifically for use in any such document.



--------------------------------------------------------------------------------

  (b) In the event of a registration of the Closing Shares under the Securities
Act pursuant to this Agreement, Laurus will indemnify and hold harmless the
Company, and its officers, directors and each other person, if any, who controls
the Company within the meaning of the Securities Act (collectively the “Company
Indemnified Parties”), against all losses, claims, damages or liabilities, joint
or several, to which the Company Indemnified Parties may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact which was
furnished in writing by a Laurus Indemnified Party to the Company expressly for
use in (and such information is contained in) the registration statement under
which such Closing Shares were registered under the Securities Act pursuant to
this Agreement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company Indemnified Parties for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action. Notwithstanding the
provisions of this paragraph 5, Laurus shall not be required to indemnify any
person or entity in excess of the amount of the aggregate net proceeds received
by Laurus in respect of Closing Shares in connection with any such registration
under the Securities Act.

6. Registration Expenses. All expenses relating to the Company’s compliance with
paragraph 4 hereof, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel and independent
public accountants for the Company, fees and expenses (including reasonable
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the NASD, transfer taxes, fees of transfer agents and
registrars, are called “Registration Expenses”. All selling commissions
applicable to the sale of Closing Shares, including any fees and disbursements
of any special counsel to Laurus, are called “Selling Expenses.” The Company
shall only be responsible for all Registration Expenses, and shall not be
responsible for any Selling Expenses or other expenses that are not Registration
Expenses.

7. Remedies. In the event of a breach by the Company or by Laurus, of any of
their respective obligations under this Agreement, Laurus or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled



--------------------------------------------------------------------------------

to specific performance of its rights under this Agreement. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

8. Miscellaneous. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. This Agreement shall be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

VERTICAL HEALTH SOLUTIONS, INC.

By:

 

 

 

Name:

 

Title:

 

LAURUS MASTER FUND, LTD.

By:

 

 

 

Name:

 

David Grin

Title:

 

Director